        Case 2:20-cv-02321-DJH Document 31 Filed 12/04/20 Page 1 of 5



 1   Alexis E. Danneman (Bar No. 030478)
     Sarah R. Gonski (Bar No. 032567)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: (602) 351-8000
 4   Facsimile: (602) 648-7000
     ADanneman@perkinscoie.com
 5   SGonski@perkinscoie.com
 6   Marc E. Elias*
     Bruce V. Spiva*
 7   John Devaney*
     John M. Geise*
 8   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
 9   Washington, D.C. 20005-3960
     Telephone: (202) 654-6200
10   Facsimile: (202) 654-6211
     MElias@perkinscoie.com
11   BSpiva@perkinscoie.com
     JDevaney@perkinscoie.com
12   JGeise@perkinscoie.com
     *Pro hac application to be filed
13   Additional Counsel Listed on Signature Page
14   Attorneys for Proposed-Intervenor Defendant
15
                             UNITED STATES DISTRICT COURT
16                               DISTRICT OF ARIZONA
17
     Tyler Bowyer, Michael John Burke, Nancy
18   Cottle, Jake Hoffman, Anthony Kern,
     Christopher M. King, James R. Lamon, Sam           No. 2:20-cv-02321-DJH
19   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke           REPLY TO PLAINTIFFS’
20   Scarmardo, Kelli Ward, and Michael Ward,           OPPOSITION TO THE ARIZONA
                                                        DEMOCRATIC PARTY’S
21                       Plaintiffs,                    MOTION TO INTERVENE

22                          v.                          Expedited Election Matter

23                                                      Hon. Diane J. Humetewa
     Doug Ducey, in his official capacity as Governor
     of the State of Arizona, Katie Hobbs, in her
24   official capacity as the Arizona Secretary of
     State,
25
                         Defendant.
26
27
28
       Case 2:20-cv-02321-DJH Document 31 Filed 12/04/20 Page 2 of 5



 1          Plaintiffs’ Opposition to the Arizona Democratic Party’s (“ADP”) Motion to
 2   Intervene is short on substance and entirely wrong on the law. As a matter of intervention
 3   as of right, Plaintiffs do not dispute that ADP meets three out of the four requirements.
 4   Plaintiffs’ only argument is that ADP’s interests are “adequately represented” by the named
 5   defendants because some of their lawyers either ran for office as a Democratic candidate a
 6   few years ago or have represented Democratic politicians in the past. Of course, each of the
 7   lawyers are presently representing elected officials of Arizona in their official capacity.
 8   There is no authority that would countenance Plaintiffs’ extraordinary position, which
 9   presumes that counsel will effectively “represent” the interests of a political party in a
10   lawsuit where they are not in fact serving as that party’s counsel, simply because they have
11   some affiliation with that party as a professional or individual (or, as Plaintiffs bizarrely
12   urge, because they have previously tweeted about Democratic politics). The only thing that
13   Plaintiffs get right is that “[c]ourts have often concluded that governmental entities do not
14   adequately represent the interests of aspiring intervenors.” Pls.’ Opp. to Mot. to Intervene
15   at 4 (Dkt. 29). For the reasons discussed in the Motion to Intervene at 6–7, that
16   requirement—like each of the others—is satisfied here.
17          Plaintiffs’ argument as to why the Court should deny permissive intervention is
18   equally meritless. Again, Plaintiffs ignore what the rule and case law actually establish,
19   including the criteria that courts apply in deciding such a motion, in favor of counting the
20   heads of the lawyers who have appeared in the case for the Defendants and whose names
21   appear on the papers of the Intervenors. This is a strange exercise, and not surprisingly
22   Plaintiffs fail to identify any authority that would justify denying intervention on this basis.
23   Plaintiffs have brought this case at the thirteenth hour and seek extraordinary relief that
24   would disenfranchise millions of Arizona voters and turn the democratic process in this
25   state on its head. Intervenors have a clear right to protect their interests. They do not intend
26   for each of their lawyers to file their separate briefs, or for each to seek to have an
27   opportunity to address this Court. The appearance of more than one lawyer on their papers
28   helps ensure that this matter is adjudicated more quickly, because it ensures that someone

                                                    -2-
       Case 2:20-cv-02321-DJH Document 31 Filed 12/04/20 Page 3 of 5



 1   can be available on the Intervenors’ behalf whenever proceedings are scheduled in this
 2   matter and that the individual circumstances of counsel will not threaten to conflict with
 3   “the short timelines that all parties agree we are dealing with in this matter.” Pls.’ Opp. to
 4   Mot. to Intervene at 5.
 5          For each of these reasons, as well as those set forth in its Motion to Intervene, ADP
 6   respectfully requests that the Court order that it be permitted to intervene as a Defendant in
 7   this matter as of right or, in the alternative, grant permissive intervention.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
       Case 2:20-cv-02321-DJH Document 31 Filed 12/04/20 Page 4 of 5



 1   Dated: December 4, 2020               /s Alexis E. Danneman
 2                                        Alexis E. Danneman (Bar No. 030478)
                                          Sarah R. Gonski (Bar No. 032567)
 3                                        PERKINS COIE LLP
                                          2901 North Central Avenue, Suite 2000
 4                                        Phoenix, Arizona 85012-2788
                                          Telephone: (602) 351-8000
 5                                        Facsimile: (602) 648-7000
                                          ADanneman@perkinscoie.com
 6                                        SGonski@perkinscoie.com
 7                                        Marc E. Elias*
                                          Bruce V. Spiva*
 8                                        John Devaney*
                                          John M. Geise*
 9                                        PERKINS COIE LLP
                                          700 Thirteenth Street NW, Suite 600
10                                        Washington, D.C. 20005-3960
                                          Telephone: (202) 654-6200
11                                        Facsimile: (202) 654-6211
                                          MElias@perkinscoie.com
12                                        BSpiva@perkinscoie.com
                                          JDevaney@perkinscoie.com
13                                        JGeise@perkinscoie.com
14                                        Laura Hill*
                                          PERKINS COIE LLP
15                                        1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
16                                        Telephone: (206) 359-3349
                                          Facsimile: (206) 359-4349
17                                        LHill@perkinscoie.com
18                                        Roy Herrera (Bar No. 032901)
                                          Daniel A. Arellano (Bar No. 032304)
19                                        BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
20                                        Phoenix, Arizona 85004-2555
                                          Telephone: 602.798.5400
21                                        Facsimile: 602.798.5595
                                          HerreraR@ballardspahr.com
22                                        ArellanoD@ballardspahr.com
23                                        Attorneys for ADP
24                                        * Seeking Pro Hac Vice Admission
25
26
27
28

                                          -4-
        Case 2:20-cv-02321-DJH Document 31 Filed 12/04/20 Page 5 of 5



 1                                 CERTIFICATE OF SERVICE
 2            I hereby certify that on December 4, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
 4   of Electronic Filing to the ECF registrants.
 5
 6                                                  /s Indy Fitzgerald
 7
     150395455.2
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -5-
